[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
INTERIM MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried at Darien, Connecticut on CT Page 4299 December 7, 1986. There are no children issue of the marriage. The parties separated on or about September 4, 1989. The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved.
The parties are awaiting further information concerning the financial situation of the plaintiff. On receipt of that the court will enter any necessary orders to resolve the remaining issues between the parties.
THOMAS J. O'SULLIVAN, TRIAL REFEREE